Title: To James Madison from William Jones, 14 October 1813
From: Jones, William
To: Madison, James


Dear SirNavy Department Octor. 14. 1813
The northern mail of yesterday brought an account of the partial success of Chauncey in capturing 4 of Yeo’s Schooners with about 300 regular troops onboard. I hope the mail of to day may bring me his letters.
Tristram Dalton whom you had designated for one of the Collectorships in Massachusetts is also an applicant for that Office in the District of Columbia which it is thought he would prefer if acceptable to you, this I mention as you are now engaged with the appointments for the District of Massts.
Be pleased to send on a note of the places of residence of the successful Candidates or their letters as we have no copy of the Tableau sent you. Mr Johnson the post master at New Orleans I am told would make a good Collector. I however know nothing of him or his politicks local or general. I believe he is known to you. I shall enquire to day of Mr. Smith our Navy Agent at New Orleans who is well acquainted with characters there.
I have written to Col. Newton of Norfolk to let him know your pleasure and ascertain his disposition in relation to the collectorship.
Our Canadian prospects brighten very much. Chauncy has the undisputed Command of the Lake and can convoy the troops at pleasure.
If our military movement on the St Laurance is vigorous and commanding, Kingston & the fleet must be abandoned and the conquest of Montreal appears not beyond the reach of probability this season. Mr Smith has just entered my office and recommends highly Mr George W Morgan the present Sheriff of Orleans and former collecter of taxes whilst that State was a territory as a gentleman of respectability and worth well qualified in all respects and a decided friend of the Administration.
He knows of no incompatibility under the laws of that State. I am very sincerely and respectfully your Obedt Servt
W Jones
Montpelier is not more healthy than Washington
